PER CURIAM.
Upon, examination of the pleadings and record in this cause and upon review of *24the applicable authorities, we are of the opinion that the allegations contained in plaintiff’s amended complaint were sufficient to state a cause of action. Fontainebleau Hotel Corp. v. Walters, Fla.1971, 246 So.2d 563.
Accordingly, the order of dismissal with prejudice is vacated and set aside and the cause remanded to the trial court with respectful directions to entertain the filing of plaintiff’s second amended complaint and for further proceedings not inconsistent herewith. See Town of Micanopy v. Connell, Fla.App. 1st, 1974, 304 So.2d 478.
MAGER and DOWNEY, JJ., and TED-DER, GEORGE W., Jr., Associate Judge, concur.